Citation Nr: 1740880	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-31 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1960 to February 1970, and from September 1970 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for lumbar spine degenerative disc disease.  A claim for service connection for a back injury was received in May 2010.

In a September 2014 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing at the local RO before a Veterans Law Judge.  In May 2016, the Veteran submitted a written statement withdrawing the hearing request.   The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2016).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A preexisting low back injury was noted at service entry in June 1960.

2.  The preexisting low back disorder did not permanently increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in February 2012, prior to the initial adjudication of the claim in October 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, a copy of the May 2014 decision review officer (DRO) hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA examination in September 2012 (the report of which has been associated with the claims file).  The Board finds that the VA examination report, taken together with the other evidence of record, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examiner interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale as to the etiology of the current lumbar spine disorder.   

The September 2012 VA examiner opined that the low back condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during service.  In the rationale for the opinion, the VA examiner went on to opine that the low back condition was less likely than not aggravated beyond a natural progression during service.  As discussed in detail below, a low back disorder was "noted" at entrance into active service in June 1960.  Because a preexisting low back disorder was noted at service entrance, clear and unmistakable evidence that the preexisting disorder was not aggravated during service is not required.  Rather, the evidentiary standard required is one of equipoise (reasonable doubt) - the preexisting condition noted at entrance into service must be shown to have at least as likely as not increased in severity during service beyond its natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.    

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

If a preexisting condition clearly and unmistakably was not aggravated during service, the logical inference is that the preexisting condition also was less likely as not aggravated during service - i.e., the higher, stricter evidentiary standard (clear and unmistakable evidence) necessarily encompasses the lower, equipoise standard (reasonable doubt).  The Board finds that the use of both standards by the VA examiner is not prejudicial to the Veteran because both satisfy the minimum reasonable doubt evidentiary standard required in this case. 

In an August 2017 written statement, the representative contended that the September 2012 VA examination was "too old to adequately evaluate the disability" and requested remand to afford the Veteran another VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.  As discussed above, the Board finds that the VA examination report is thorough and adequate.  Further, the current severity of a particular disability and the assignment of initial disability ratings is a downstream element that stems from the grant of service connection.  As discussed in detail below, the Board is denying service connection for a low back disorder.  As such, the Board finds that remand for additional VA examination is not warranted in the present case.

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has been diagnosed with lumbar spine degenerative disc disease, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2016), and there is not documented evidence of arthritis.  See September 2012 VA examination report.  Further, as discussed below, the Board finds that the preexisting back strain was "noted" at entrance into service and did not permanently increase in severity during service.  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R.	 § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply.    

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Veteran essentially contends that he did not have a preexisting back disorder, but rather injured his back during the first period of active service during the 1960s while lifting ammunition to the belly of aircraft.  The Veteran reported that, in 1966, he injured his back as a result of lifting bombs, rockets, torpedoes, and missiles onto the bomb racks on the underside of aircraft wings.  The Veteran reported ongoing back pain since this in-service injury that was so severe he had to change specialties.  See March 2012 and February 2013 written statements, May 2014 DRO hearing transcript.  

The Veteran contends that the service treatment records noting a preexisting back injury at entrance into active service must have been transposed from another file as he had not been in a pre-service car accident.  The Veteran contends that he had no back problems when he entered service in 1960.   See November 2012 notice of disagreement, February 2013 written statement, September 2014 substantive appeal (on a VA Form 9).   

Initially, the DD Forms 214 from the Veteran's first period of active service notes that the Veteran served as a Motor/Generator Repairman.  The Veteran did not receive any medals associated with combat and the Veteran has not contended that he aggravated his back during combat in service.  Rather the Veteran has consistently contended that he hurt his back lifting ammunition onto planes during the first period of active service.  As such, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Having considered all the evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's low back disorder.  In this case, the evidence shows that the Veteran had preexisting low back strain that was "noted" at entrance into service that did not increase in severity during service.    

On a March 1960 pre-induction physical (three months prior to entrance into the first period of active service), the Veteran's spine was noted as clinically normal.  However, in June 1960, upon physical examination when reporting to recruit training at entrance into service, defects noted included "bad back age 19" with the Veteran referred for an orthopedic consultation.  A July 1960 orthopedic consultation report notes that the Veteran reported sustaining an injury to the back at age three when he was hit by a car.  The Veteran reported persistent lumbar back aches with prolonged standing and bending since that pre-service injury.  The Veteran reported seeing a chiropractor on several occasions for "manipulations," but denied significant complaints with regard to the back at the present time.  On physical examination at the time of the July 1960 orthopedic consultation, full range of motion was noted with no local tenderness or muscle spasm present.  X-rays showed no bone or joint abnormality.       

As the low back strain was "noted" at service entrance to the first period of active service, the Board finds the presumption of soundness at entry into service does not attach to either period of active service.  38 U.S.C.A. § 1111.  As the Veteran's preexisting low back strain was noted at the time of entry into service, service connection for a low back disorder may be granted only if it is shown that the low back strain worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board finds that the Veteran's statements that he did not have a preexisting back disorder are inconsistent and outweighed by the other evidence of record, so are not credible.  The Veteran contends that the service treatment records noting a preexisting back disorder must have been included in his record in error.  See e.g., September 2014 substantive appeal (on a VA Form 9).  Review of the relevant service treatment records note that the Veteran's name and service number are included on both.  The records also include a notation of a pre-service hernia operation when the Veteran was two years of age that is repeatedly referenced throughout the service treatment records.  See e.g., April 1981 service separation physical examination report.  As such, the Board finds that the service treatment records relate to this Veteran.

Further, the Veteran has indicated he made inaccurate statements during service.  In the September 2014 substantive appeal (on a VA Form 9), the Veteran stated that he tried to live with his injury to keep making a living and that is why he told them that he could work at the time of enlistment into the second period of active service in September 1970.  The Veteran appears to indicate that he deliberately did not report back pain at the time of enlistment for the second period of active service to suit his aims of being reenlisted.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting low back strain is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the U.S. Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting low back strain that was noted at entrance into service did not increase in severity during either period of active service.  Apart from the June 1960 notations, service treatment records do not indicate in-service treatment, complaints, findings, or diagnosis of any back disorder during either period of active service.  A May 1964 service separation physical report for the purpose of immediate reenlistment notes that the Veteran's spine was found to be clinically normal.  At the January 1970 service separation physical from the first period of active service, the Veteran's spine was found to be clinically normal.  

On the September 1970 enlistment physical for the second period of active service, the Veteran's spine was found to be clinically normal.  On an associated report of medical history, the Veteran denied back trouble of any kind.  On a December 1977 periodic physical examination report, the Veteran's spine was again noted as clinically normal.  On an associated reported of medical history, the Veteran denied recurrent back pain. At the April 1981 service separation physical from the second period of active service, the Veteran's spine was found to be clinically normal.  On an associated reported of medical history, the Veteran denied recurrent back pain. 

With regard to the silence in the Veteran's service treatment records, as noted above, in this case, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has not asserted that he suffered a back injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat during service.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  Further, the Board finds that the alleged back injury or alleged ongoing back pain ordinarily would have been recorded had it occurred.  The service treatment records do not indicate that the Veteran reported symptoms of back pain, despite seeking treatment for a multiple of other issues, including pain in the left testicle, plantar warts, and right knee pain.  See June 1966, May 1968, June 1974 service treatment records.

The Veteran contends that he experienced low back pain since the mid-1960s, but was untruthful at the time of enlistment into the second period of active service because he needed to work.  See September 2014 substantive appeal (on a VA Form 9).  However, review of the September 1970 report of medical history at the time of enlistment into the second period of active service reflects that the Veteran endorsed a history of mumps, hernia repair, and air sickness, while also denying back trouble of any kind.  On a December 1977 report of medical history (in connection with a periodic physical examination), the Veteran endorsed a history of swollen or painful joints, frequent headaches, fainting spells, hearing loss, sinus congestion, upper chest cyst, hemorrhoids, and knee pain, while again denying recurrent back pain.  The Board finds it unlikely that the Veteran would feel it necessary to conceal ongoing back pain, while simultaneously reporting other orthopedic symptoms (i.e., knee pain).   

Further, review of the April 1981 report of medical history at the time of service separation from the second period of active service reflects that the Veteran endorsed a history of swollen or painful joints, hearing loss, sinusitis, recurrent substernal chest pain, high blood pressure, hernia, left shoulder bursitis, motion sickness, and tender and knee caps, while also continuing to deny recurrent back pain.  The Board finds that the Veteran's in-service histories of symptoms (i.e., repeatedly and consistently denying problems with the spine) are more contemporaneous to service, and are more consistent with the other contemporaneous lay reports of medical history and service treatment record notations and findings, so are of more probative value than the more recent assertions made many years after service separation for compensation purposes stating that he had chronic back pain in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  The contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of a back disorder, including symptoms of back pain, during service.    

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson,	 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board finds that, while the Veteran is competent to report symptoms of the back that he experiences at any time, neither the Veteran nor the representative has been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting low back strain was aggravated by active service.  The Veteran's back disability is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests symptomatology that overlaps with other disorders.  Whether the Veteran's preexisting back disability was aggravated by service is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran.  As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of aggravation and are outweighed by the other evidence of record, specifically the VA medical opinion discussed below that addresses the question of worsening beyond a normal progression during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).   

At the September 2012 VA examination, the Veteran denied any significant injury to his back as a child.  The Veteran reported that, while loading aircraft in 1965 to 1966, he was seen for back pain.  The Veteran reported that the back remained sore until service separation in 1981.  The VA examination report notes a current diagnosis of lumbar spine degenerative disc disease, status post lumbar surgery.   

The VA examiner, after a physical examination of the Veteran and a complete review of the claims file, opined that the claimed low back disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not permanently worsened during (not aggravated by) active service.  The VA examiner noted that review of the service records revealed only one note with regard to the back, specifically the June 1960 orthopedic consultation noting that the Veteran injured the back at age 3 when hit by a car and reported persistent back aches.  Service treatment records did not provide any additional diagnosis or treatment for back complaints.  The VA examiner noted that, while sprain or strain of the neck or back involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies, and one is not the cause of or related to the other.  The VA examiner noted that, while everyone that is physically active has had acute back pain, it does not indicate a chronic condition.  The VA examiner opined that the Veteran's lumbar spine disc disease was less likely than not aggravated beyond a natural progression by service.

The Board finds that the September 2012 VA examination report is highly probative evidence that the Veteran's low back disorder did not worsen during service.  The VA examiner's opinions were based on the evidence in the claims folder, service treatment records, post-service private treatment records, subjective and objective examination, diagnostic and clinical test results, and lay statements from the Veteran.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the VA examiner misstated any relevant fact.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the low back disorder and had sufficient facts and data on which to base the conclusion.  Additionally, the examiner took into account the clinical results from the Veteran's enlistment and separation physicals when reaching conclusions.  Therefore, the Board finds that the September 2012 VA examination report is of great probative value.   

As the Veteran's low back strain was "noted" at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting low back strain by service.  Because the evidence does not demonstrate worsening of the low back disorder during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Finally, even assuming arguendo that a low back strain was not "noted" at enlistment (based on assumption that the notations at the time of the June 1960 entrance into service do not constitute "noting" a disability as well as any implication from the Veteran that these notations were in connection to another service member and inadvertently made their way in the service treatment records), the Board finds that the weight of the evidence alternatively demonstrates that the Veteran did not experience an in-service injury or disease related to the back.  As discussed in detail above, the Board finds that the Veteran's post-service reports of ongoing in-service back pain, while competent, to not be credible.  As the element of in-service incurrence is not demonstrated, the claim for service connection for a low back disorder would be denied on a direct basis even if a low back disorder was found not to be "noted" at entrance into active service.   

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting low back strain that was noted upon service entrance did not increase in severity during (i.e., was not aggravated by) service as defined 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting low back strain is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a low back disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


